DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Initially it should be noted that this application is a continuation of Application Number 15/917,387, filed March 9, 2018, now US Patent 10,789,130, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 U.S. Patent No. 10,789,130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 10,789,130 claim 1 anticipates claim 1 of the instant applications as demonstrated by the following table. And comments thereafter:
Instant Application
U.S. 10,789,130
comments
1. A method for a Solid State Drive (SSD) to manage data, comprising: 
1. A method for a Solid State Drive (SSD) to manage data, comprising: 
same
identifying an in-flight write command, the in-flight write command being one of a plurality of write commands received by the SSD from a host, 
receiving, by the SSD from a host, write commands and data associated with the write commands; 

Group A

writing, by the SSD, the data to a volatile storage of the SSD; 


and in response to detecting, by the SSD, a power loss event before the data associated 
with an in-flight one of the write commands is copied from the volatile storage 
Group B
to a non-volatile storage of the SSD;
to a non-volatile storage of the SSD:
same
storing, by the SSD, the in-flight write command to the non-volatile storage of the SSD; and 
marking, by the SSD, at least one storage location of the non-volatile storage associated with the in-flight write command as uncorrectable.
storing, by the SSD, the in-flight write command to the non-volatile storage of the SSD; and marking, by the SSD, at least one storage location of the non-volatile storage associated with the in-flight write command as uncorrectable.
same


The combination of Group A and B for the application and the patent provide same limitations, rephrased. Identifying something received is the same thing as receiving.

For independent claims 14 and 15, the claims of the patent anticipate respective claims 14-15 of instant application, for similar reasons as demonstrated above.

For dependent claims 2-13 and 16-20, the claims recite same limitations as respective claims 2-13 and 16-20 of the patent, verbatim (except for insignificant difference in claim 6), thus patent claims anticipate as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 2, 10-11, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 2 and 16, the term “the data requested” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “

For claims 10 and 16, the term “the data associated with at least some of the write commands” and “the data associated with one of the write commands” lack sufficient antecedent basis in the claim. “data associated with in-flight write command” is declared earlier. The “data associated” claimed is not the same. It is suggested the claim be amended to “

For claim 11, the term “the data” is indefinite because multiple data is declared earlier, and so it is unclear which data the claim refers to”. 

Allowable Subject Matter
Claims 1-20 would be allowable if all 35 USC § 112 and DP rejections are overcome and depending on how they are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114